DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-9 and 17) in the reply filed on 2/25/2020 is acknowledged.
Claims 10-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Response to Amendment
Applicant’s amendment filed 12/10/2020 has been entered.
Claims 9, 17 and 18 are cancelled.
Claims 1-8 are pending and drawn to the elected invention and therefore, examined below.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“control unit S” (Paras. 0057, 0067, etc.)
-“operating position BL” (Paras. 0053, 0054, etc.)
-“waiting position W1” (Paras. 0056, 0057, etc.)
-“further waiting position W2” (Paras. 0057, 0059, etc.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
-Claim 1, line 15, “means (8) comprises” would be better recited as “means (8) comprising”.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 4-7 recite “- at least one transport module (3) capable of moving individual articles or article sets having a first packaging type; - at least one work module (5) capable of moving individual articles or article sets having a second packaging type that differs from the first packaging type”. This limitation renders the claim indefinite as it is unclear as to whether these “packaging types” are attempting to deviate different types of articles from each other, describing a type of packaging material transported/used by the modules, or merely referring to different subsequent packaging operations which would render it unclear as to what difference, if any, these recitations are attempting to encompass between the transport and work modules as the modules are not referred to as handling the packaging types. Note “Response to Arguments” section below.
Further regarding Claim 1, lines 15-23 recite “at least one transmission means…can adapt alignment of the at least one circumferentially guided chain with a change of the at least one transport module (3) from the operating position into the waiting position and from the waiting position into the operating position”. This limitation 
Regarding Claim 2, line 1 recites “The apparatus of claim 17”, however, claim 17 has been cancelled and therefore it is unclear as to what the scope of Claim 2 is intending to encompass. Note the 112(d) rejection below. For examination purposes, Claim 2 will be viewed as dependent on Claim 1.
	Claims 3-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from Claim 17 which has been . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “at least one transmission means” in claim 1 is followed by further structural limitations and therefore is not viewed as invoking 35 U.S.C. 112(f).
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Werner (US PGPUB 2013/0220774).

Regarding Claim 1, Werner discloses an apparatus (packaging machine 8; Figure 1) with at least two modules (first module 14, 15,16 and second module 24, 25) 
 - at least one transport module (24) capable of moving individual articles or article sets having a first packaging type (“shrink-only”; Paras. 0014, 0036); 
- at least one work module (14, 15, 16) capable of moving individual articles or article sets having a second packaging type (cardboard base) that differs from the first packaging type (Paras. 0011, 0029, 0036), and the at least one work module (14, 15, 16) being able to handle packaging material (“cardboard pads”; Para. 0029) with which the individual articles or article sets are in contact with during the movement (Paras. 0011, 0029, 0036);
- an operating position (center position of conveying level of 10; see Para. 0031; on rails 34 to form conveying section 10; see Figure 4; Para. 0033) and a waiting position (raised/stacking level of superstructure 26; see Figure 1; Para. 0031), into which operating position the at least one transport module (24) or the at least one work module (14-16) can be selectively inserted (see Para. 0030 which discloses the work module 14, 15, 16 being moved, from an operating position of the conveying section 10, to the sides of the frame to allow the transport module 24, 25 to be inserted), and into which waiting position (of 26) the at least one transport module (24) is transferable by being removed from the specific operating position (see Para. 0031); and 
- at least one transmission means (superstructure 26 comprising a gantry 28 and lifting beam 68; Figure 10) comprising at least one circumferentially guided chain (See Para. 0045 which discloses the gantry 28 comprises a chain hoist which requires some form of circumferentially guided chain around a pulley), wherein the transmission means (26, 28, 68): 
a) is mechanically coupled (via 68 and 70; Figures 10 and 12) to the at least one which discloses the module being placed and removed from the position in order to move the articles and therefore it is clear that the means 26 “interacts” with the module 24, 25 to position or remove it from the operating position of 10 in order to allow/or not allow movement of articles thereon), and 
b) can adapt its alignment (note 112 rejections) of the at least one circumferentially guided chain (“chain hoist” of 28; note that the “chain hoist” adapts by extending/retracting relative to the operating position) with a change of the at least one transport module (24) from the operating position (of 10) into the waiting position (lifted position of 26) and from the waiting position (of 26) into the operating position (of 10; see Para. 0031; further see Para. 0045 which discloses the transmission means comprising a chain which will move along its circumferential course to move the module 24, 25 as claimed).  

Regarding Claim 2, Werner discloses the at least one transport module (24), can be independently of the at least one work module (14-16), removed from the operating position (conveying level; see Figure 4) and transferred into the waiting position (raised/stacked position of 26; Figure 1), and it can be, independently of the at least one work module (14-16), inserted from the waiting position (raised/stacked position of 26) into the operating position (conveying level of 10 and onto rails 34) and the at least one work module (14-16 including belts 60-62) can be, independently of the at least one transport module (24), transferred from the operating position (conveying level/position of 10) into a further waiting position (see Figures 8, 9), and it can be, independently of the at least one transport module (24), inserted from the further waiting position (Figures 8,9) into the specific operating position (Figures 6,7; see Paras. 0043-
Regarding Claim 3, Werner discloses a horizontal movement plane for the individual articles or article sets, wherein the waiting position (raised/stacked position of 26; see Figure 1), into which the at least one transport module (24, 25) is transferable from the operating position (see Paras. 0031, 0032), is positioned above the horizontal movement plane (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rabec (US Patent 8,966,864), in view of Werner (US PGPUB 2013/0220774).

Regarding Claim 1, Rabec discloses an apparatus (Figure 1) with at least two modules (5, 13) being selectively transferable into an operating position (“foot-print of the forming module”; Col 4, lines 31-32) for the handling of individual articles or article sets (2; Col 4, lines 11-30), comprising: 
- at least one transport module (13) capable of moving individual articles or article sets (2) having a first packaging type (“naked batched” which do not require a blank; Col 4, lines 24-30) ; 

- an operating position (“active substitution position”; Col 5, lines 39-40; see Figures 3-4) and a waiting position (“stand-by” position; Col 4, lines 33-37), into which operating position the at least one transport module (13) or the at least one work module (5) can be selectively inserted (see Figures 2 and 3; Col 4, lines 24-30), and into which waiting position (“stand-by” position; Figure 1) the at least one transport module (13) is transferable by being removed from the operating position (Col 5, lines 24-48 which describes the movement of the transport module 13 from and to the operating position as shown in Figure 4); and 
- at least one transmission means (pantograph 19), the at least one transmission means (19): 
a) is mechanically coupled (via support structures 20, frames 21, legs 22) to the at least one transport module (13; Col 5, lines 26-42) and interacts with the at least one transport module (13) in the operating position (see Figure 4) for moving the individual articles or article sets (2; see Figure 4 which clearly shows the transmission means/pantograph supporting the system/module 13 to maintain position for moving the articles 2), and
 b) can adapt its alignment (see 112 rejections; see Figures 4 and 5 which show a circumferential movement of at least the central pin 27, screw 34, nut 35 and bearing 36)  discloses the retraction and deployment of the module 13 by action of the pantograph/transmission means 19).  

However, Rabec fails to explicitly disclose the at least one transmission means (19) comprises at least one circumferentially guided chain such that the chain’s alignment is adapted with the change in the at least one transport module.
Attention can be brought to the teachings of Werner which includes at least one transmission means (superstructure 26 comprising a gantry 28 and lifting beam 68; Figure 10) comprising at least one circumferentially guided chain (“chain hoist”; Para. 0045; see 102 rejections above; Para. 0045 which discloses the gantry 28 comprises a chain hoist which requires some form of circumferentially guided chain around a pulley).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the circumferentially guided chain of Werner into the pantograph/transmission means (19) of Rabec (i.e. to move “pin 27”) or in replacement of the pantograph/transmission means (19) of Rabec (i.e. attach conveyors 14, 15 directly to chains). By modifying Rabec in this manner, the pantograph can be motor operated and actuated quickly and in an efficient manner while being accurately placed as taught by Werner (see Para. 0045). 

Regarding Claim 2, Rabec, as modified, discloses the at least one transport 

Regarding Claim 3, Rabec, as modified, discloses a horizontal movement plane for the individual articles or article sets (2; see Figure 1), wherein the waiting position (as shown in Figure 1), into which the at least one transport module (13) is transferable from the operating position (Figure 4), is positioned above the horizontal movement plane (as shown in Figure 1).


Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The subject matter of Claim 4 (including the limitations of Claims 1-3) is not Rabec (US Patent 8,966,864) and Werner (US PGPUB 2013/0220774), alone or in combination, anticipate or render obvious many of the claimed features including all limitations of Claim 3. However, neither reference discloses the at least one transport module comprises a transport surface that is horizontal and formed by at least one transfer plate and a plurality of circumferentially guided transport elements being coupled to the at least one transmission means such that the plurality of circumferentially guided transport elements provide sliding movement of the individual articles or article sets across the horizontal transport surface of the at least one transport module. Neither reference discloses these features nor the relationships between the at least one transport module and transmission means. While Gossett (US PGPUB 2013/0333337) was previously relied upon for teaching a horizontal transfer plate (3; Figure 1) and a plurality of circumferentially guided transport elements (5,6) for sliding articles across the plate (3; see Non-Final Rejection mailed 9/10/2020), incorporation of the transfer plate and circumferentially guided elements of Gossett would not have necessarily led to the invention as claimed and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the teachings of Gossett into Rabec or Werner and further arrange the features in the manner as claimed without the use of improper hindsight drawn from Applicant’s own specification as motivation. 
Further it is noted that even if one of ordinary skill in the art at the time the invention was effectively filed was to incorporate a horizontal transfer plate of Gossett into the at least one transport module of Rabec or Werner and further included Gossett, the resultant combination would not have led to circumferentially guided transport elements being coupled to the at least one transmission means to provide sliding movement as claimed.
In conclusion, the subject matter of Claim 4 is viewed as allowable subject matter.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on page 8 on “REMARKS” that:

    PNG
    media_image1.png
    263
    741
    media_image1.png
    Greyscale

	Examiner respectfully asserts that the limitations still render the claim indefinite as it remains unclear as to how the packaging types are intended to further limit or distinguish the differences between the transport module and the work module. Further it is noted that the claim later recites on line 8 “work module (5) being able to handle packaging material” which furthers the lack of clarity conclusion as it is unclear if that is referring to one of the first or second packaging types. Further, even in view of the paragraphs mentioned by Applicant, Examiner still is of the opinion that the 112 rejection is proper as limitations of the specification cannot be readily imported to unclear as to whether or not the applicant is attempting to claim any difference as merely reciting that articles of different packaging type are moved does not sufficiently require that there be a difference between the modules. Therefore, Examiner respectfully asserts that the 112 rejections outlined above are still viewed as proper. 
	In response to Applicant’s statement regarding the previously outlined 102 and 103 rejections that “Applicant respectfully requests that these rejection are moot in view of the incorporation the subject of allowable claim 9 into claim 1”, Examiner notes that Claim 9 which was dependent on Claims 1-8 and 17 was indicated as allowable subject matter and therefore, it was the combination of limitations outlined in each of Claims 1-9 and 17 which rendered the subject matter of Claim 9 allowable. The mere incorporation of Claim 9, by itself, is not viewed as allowable over the prior art (See the prior art rejections above). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Komp (US Patent 5,966,901), Bonnet (US Patent 6,227,377) and Shields (US Patent 2,682,216) each disclose adjustable transport modules/conveyors movable by a form of transmission means. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/21/2021

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 January 2021